 MISSION APPLIANCE CORPORATION577committed by the Respondent were aimed at undermining theUnion and destroying its majority status throughout the unit.There is little doubt but that the impact of the unfair laborpractices was systemwide. The danger of future unfair laborpracticesisas greatin one part of the system as in another.The Board therefore reaffirms the need for extending its orderto all parts of the Respondent's pipeline system.'As the Respondent'smotion iswithout merit, we shall denyit.ORDERIT IS HEREBY ORDERED that the Respondent's motion toreconsider the Board's order of March 6, 1953, and to limitthe scope thereof, be, and it hereby is, denied.7N. L. R. av.United Mine Workers of America, 195 F. 2d 961(C. A. 6); N. L. R. B. v.T. W. PhillipsGas & Oil Company, 141 F. 2d 304(C.A. 3).MISSIONAPPLIANCE CORPORATIONandSHEET METALWORKERS' INTERNATIONAL ASSOCIATION, LOCAL 371,AFL, Petitioner. Case No. 21-RC-2886. April 30, 1953DECISIONAND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George H.O'Brien,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston,Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section9 (c) (1)and Section 2 (6) and(7) of the Act, forthe following reasons:The Intervenor (Association of Gas Appliance Workers)contends that its current contract,which covers the produc-tion,maintenance,and office clerical employees at the Em-ployer'sLosAngeles and Hawthorne,California,plants,constitutes a bar to this proceeding.The Petitioner, whichseeks a unit of only production and maintenance employeesat these plants of the Employer,contends that the currentcontract is not a bar because a schism has occurred within 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intervenor. The Employer is neutral with respect to thisissue.The Intervenor, an unaffiliated labor organization, has beenthe recognized bargaining representative of the Employer'semployees since 1946.1 The current contract, urged as a bar,went into effect March 24, 1952, and, subject to a 60-dayautomatic renewal clause, will expire March 24, 1954.In September or October 1952, the Intervenor and Employerbegan negotiations which led to five amendments to their basicagreement of March 1952. Among the amendments was a job-evaluation plan which Wayne Newell, an employee and then asteward in the welding department, conceived would result inwage reductions for certain employees. When, as steward,Newell informed the employees in his department of the plan,they rejected it, and 3 or 4 of them requested an "outsideunion."At the suggestion of several of these employees,Newell contacted the Petitioner and obtained authorizationcards, which he, aided by others, distributed in order to secures.ignatures.Z The Intervenor and Employer, in the meantime,were completing negotiations on the five amendments, whichwere ratified by a vote of the members of the Intervenor inboth plants on November 6' and were signed on November 7.Thereafter, the group of employees, including Newell,desiring affiliation with the Petitioner constituted themselvesa 3- or 4-man committee to effect the affiliation. On November22 and November 25, after unsuccessful attempts to have theIntervenor's officers call a meeting, this committee, by thensomewhat expanded in membership, conductedmeetings atwhich it sought to achieve affiliation in a manner consistentwith the Intervenor's constitution and bylaws.' Approximately100of the more than 350 employees and members of theIntervenor attended the second meeting, at which it was movedand voted unanimously that the Intervenor affiliate with thePetitioner. Although invited to attend, the Intervenor's officersdid not attend. Instead, the Intervenor's president, on the dayof the second meeting, posted a bulletin notifying the membersthat the meeting, which had been previously announced, was"without any official sanction by the officers of your Union . . ."and advising the members "not to waste . . . time in anymeetings called by a rump group. . . ." Subsequent to thesemeetings, a petition and a resolution requesting affiliation,both of which many employees signed, were circulated ondifferent occasions by the committee for affiliation.IFrom 1941 to 1946, United Factory Workers' Union, the Intervenor's predecessor, wasthe recognized representative of these employees.2 The Petitioner filed a representation petition with the Board on October 31, 1952,submitting its authorization cards.On November 14, the Regional Director advised thePetitioner that the current contract barred the petition until 1954. On December 2, thatpetition was withdrawn. The present petition was filed on December 12, 1952.8 Thiswas the second such balloting on the amendments. The first, held October 31,resulted in a tie.4The Petitioner rendered the committee certain financial and other assistance in thesemeetings, as in other activities. However, in view of our ultimate determination herein,we do not decide whether or not the meetings were those of the Petitioner. Cf. Irving Berlinand Dennis Berlin, Co-partners, t/a Dennis-Mitchell Industries, 101 NLRB 846. NEW YORK CITY OMNIBUS CORPORATION579The Intervenor, although it conducted but one meeting in1952,6 has nevertheless continued to function as the recognizedbargaining representative of these employees. Its officers,who comprise the executive board, still hold office; stewards'meetings are regularly held and well attended; grievanceshave continued to be duly processed; and a clear majority ofthe employees remain as dues-paying members.The Board, in recent decisions, has indicated that the schismdoctrine is not to become an unqualified exception to thecontract-bar rule.6 Without deciding the validity of thevariousactions above that relate to the alleged affiliation with thePetitioner, we note that the Intervenor remains the effectiveand identifiable bargaining representative of these employees.We are persuaded that an exception to the contract=bar rule inthiscase would serve only to permit a dissident group ofemployees to express their dissatisfaction with the currentcontract and current contractual representative at a time theBoard generally considers inappropriate. We find, under allthe circumstances, that the schism doctrine is inapplicablehere and that the Intervenor's current contract operates to bara present determination of representatives.T We shall there-fore dismiss the petition, but without prejudice to the timelyfiling of a new petition.OFWE RUpon the basis of the entire record in this case, the NationalLabor Relations Board hereby orders that the petition filedherein be, and it hereby is, dismissed.5The Intervenor's constitution and bylaws provide for monthly membership meetings.6 See, e.g.,Canfield Oil Company,99 NLRB 688.7 AlliedContainerCorporation, 98 NLRB 580; West Steel Casting Company, 98 NLRB153.Although the current contract covers both production and maintenance employeesand office clerical employees,such circumstance does not remove the contract as a bar.Cf. Sonotone Corporation, 100 NLRB 1127; Socony Vaccuum Oil Company,incorporated,99 NLRB 268.NEW YORK CITY OMNIBUS CORPORATIONandIN-DEPENDENT LEAGUE OF BUS SUPERVISORS, IN-SPECTION FOREMEN AND RECEIVERS OF NEW YORKCITY OMNIBUS CORPORATION,Petitioner.Case No. 2-RC-5242. April 30, 1953DECISIONAND ORDERUpon a petitionduly filedunder Section 9(c) of the NationalLaborRelationsAct, a hearingwas held before I. L. Broadwinand Louis I. Siegel, hearing officers.'The hearing officers''Because of the illness of I. L. Broadwin,Louis I. Siegel was substituted for him pursuantto Section 102.56 of the Rules and Regulations of the Board.104 NLRB No. 83.